Citation Nr: 1760950	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Army from June 1994 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In Mach 2013, the Veteran testified at a March 2013 videoconference hearing.  A transcript of the hearing is of record.

In May 2014, the Board remanded the Veteran's claims, including the claim for entitlement to service connection for a neck disorder, for further development.

In November 2015, the Board denied the following issues: prior to June 25, 2015, a rating in excess of 10 percent for GERD; a rating in excess of 10 percent for anal fissure; a rating in excess of 10 percent for the left knee disability; a rating in excess of 10 percent for a right knee disability; and a rating in excess of 10 percent for a low back disability.  The Board granted a 30 percent rating for GERD from June 25, 2015.  The issues of entitlement to service connection for gastritis, deviated nasal septum, and sleep apnea were remanded so a statement of the case may be issued with respect to these issues.  Manlincon v. West, 12 Vet. App. 238 (1998).  

In November 2015, the Board also remanded the issue of entitlement to service connection for a neck disorder to obtain an opinion as to whether it is at least as likely as not that a neck disorder is causally or etiologically related to the Veteran's active service.  Although an examiner provided an opinion in June 2015, the examiner based the opinion on the lack of documented cervical spine complaints in service and did not discuss the relevance of the Veteran's lay statements regarding the onset of neck pain in service.  In compliance with the remand orders, an opinion was provided by a VA examiner on the etiology of the Veteran's neck disorder in January 2016.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

A neck disorder was not manifested during service or within one year of separation.  A neck disorder is not attributable to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a neck disorder have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Neck Disorder 

The Veteran contends that his current neck disorder stems from having to carry heavy rucksacks and doing sit-ups while in service.

With respect to direct service connection, the Board acknowledges that the Veteran has a current disability.  A March 2008 MRI of the Veteran's cervical spine noted that the Veteran has a small central disk protrusion at C3-4 in the thecal sac and causes minimal neural compression.  He was also noted to have mild disk bulging at C6-7 which causes mild thecal sac effacement but no significant neural compression.  As the Veteran has a current diagnosis of a neck disorder, the first element of service connection is satisfied. 
Second, there is evidence of an in-service event.  In the March 2013 videoconference hearing, the Veteran stated that he injured his neck carrying rucksacks and doing sit-ups while in service.  See March 2013 Hearing Transcript, p. 18.  The Veteran's service treatment records do indicate some complaints of neck pain, specifically in July 1994 and February 1996.  As the Veteran's lay statements are consistent with the Veteran's service treatment records, the Board finds that evidence of an in-service event is satisfied.

However, with regard to a nexus, the record fails to establish a link between the claimed in-service treatment and the Veteran's current neck disorder.  The Board finds that the two negative VA opinions in June 2015 and January 2016 outweigh the Veteran's lay statements of a relationship.  First, in the June 2015 opinion, the physician opined that it was less likely than not that the Veteran's cervical herniated disc condition is incurred in or caused by his service as there are no records available evaluating the Veteran's neck pain or cervical radiculopathy in service.  In addition, his MRI three years after leaving the military was normal and was not noted to be abnormal with herniated discs C3-4 and C6-7 until he had been out for 6 years.  

As to the June 2015 VA examination, as noted in the November 2015 remand, the examiner there failed to take into consideration the Veteran's lay statements.  While this deficiency was sufficient to require a new opinion, considering that the opinion was consistent with the evidence of record, it cannot be said that the opinion is entirely without merit.  Here, then, while the Board will not assign significant weight to the June 2015 opinion, the Board finds that the opinion does bolster the January 2016 opinion discussed below.

In the January 2016 VA examination, the examiner who provided the January 2016 opinion agreed with the June 2015 etiology opinion even when taking the Veteran's lay statements into account.  In the January 2016 opinion, the examiner noted that while the Veteran is competent to report symptoms of neck pain in service, neck pain is a common complaint and is not by itself diagnostic of a neck disability.  See January 2016 Medical Opinion, p. 2.

Of record are statements by the Veteran that attribute his neck disorder to his active service.  The Veteran's statements regarding the cause of his neck disorder are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of the Veteran's neck disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his neck disorder was caused are not competent evidence as to a nexus.  

The record fails to establish a link between the claimed in-service events and the Veteran's current neck disorder.  With respect to the third element of service connection, the Board finds that VA opinion in January 2016 is the most probative evidence of record. In the January 2016 opinion, the examiner noted that while the Veteran is competent to report symptoms of neck pain in service, neck pain is a common complaint and is not by itself diagnostic of a neck disability.  See January 2016 Medical Opinion, p. 2.

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the January 2016 VA examination report and the clinical evidence of record.  The VA examiner is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent, as the examiner's expertise, review of the record, and consideration of the evidence as a whole renders his opinion more probative.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran's neck disorder is related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Additionally, while the Veteran asserts that the pain in his neck is chronic, there is no evidence in the record that the Veteran's neck disorder was chronic in service or qualifies as a chronic disability.  Therefore, he has not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a).  

In short, the most probative evidence of record fails to link the Veteran's neck disorder to his military service.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for a neck disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a neck disorder is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


